Citation Nr: 1110825	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-03 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for disabilities of the bilateral feet, to include pes planus, hallux valgus, plantar fasciitis, and degenerative changes. 

3.  Entitlement to an initial compensable rating prior to June 21, 2010 and in excess of 10 percent as of June 21, 2010 for degenerative changes of the right shoulder.

4.  Entitlement to an initial compensable rating prior to June 21, 2010 and in excess of 10 percent as of June 21, 2010 for degenerative changes of the left shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1980 to August 1980, September 1983 to July 1986, July 2003 to May 2004, and October 2005 to August 2007. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the RO in Fargo, North Dakota, which denied service connection for a bilateral hearing loss disability and disabilities of the bilateral feet, and granted service connection for degenerative changes of the bilateral shoulders, evaluating these disabilities as noncompensable. 

In an August 2010 rating decision, the RO assigned 10 percent ratings for each shoulder effective June 21, 2010, the date a VA examination showed increased disability.  However, as these increased ratings do not represent the maximum benefits allowed by law or regulation, they did not abrogate the Veteran's appeal of the evaluations of his bilateral shoulder disabilities.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Nevertheless, as discussed below, the Veteran has withdrawn his appeal of these issues. 

The Veteran submitted additional evidence after the September 2009 Supplemental Statement of the Case (SOC) was issued, and waived initial consideration of this evidence by the agency of original jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304(c) (2010) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  Thus, the Board may proceed with appellate review.  See id.  

The claims of entitlement to service connection for a left ear hearing loss disability and disabilities of the bilateral feet are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 2010 statement, the Veteran withdrew his appeal of the evaluations of his bilateral shoulder disabilities. 

2.  The evidence is at least in equipoise as to whether the Veteran's right ear hearing loss disability was incurred in active military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

1.  A right ear hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for a right ear hearing loss disability has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II. Withdrawal of Appeal

In a December 2010 statement, the Veteran's representative, acting on behalf of the Veteran, withdrew the appeal of the evaluations of the Veteran's right and left shoulder disabilities.  For the following reasons, the Board finds that this statement meets the criteria for withdrawal of a substantive appeal. 

VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board issues a final decision on the matter in question.  See 38 C.F.R. § 20.204(b) (2010); Hanson v. Brown, 9 Vet. App. 29, 31 (1996).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  38 C.F.R. § 20.204(b).  Appeal withdrawals must be in writing and must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn.  Id.  

Here, in a December 2010 letter, the Veteran's representative stated that, acting on behalf of the Veteran, the appeal of the evaluations of the Veteran's right and left shoulder disabilities was withdrawn.  The letter indicated that the Veteran was satisfied with the 10 percent ratings.  This letter is in writing and includes the Veteran's name and claim number.  The Board has not yet issued a final decision on the evaluations of the Veteran's bilateral shoulder disabilities.  Therefore, the Veteran's withdrawal of the appeal is valid.  See id.  

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2002).

Accordingly, further action by the Board on the Veteran's appeal of the evaluations of his bilateral shoulder disabilities is not appropriate, and the appeal is dismissed.  Id.   

III. Service Connection

The Veteran contends that he is entitled to service connection for a right ear hearing loss disability.  For the reasons that follow, the Board concludes that service connection is warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for organic diseases of the nervous system, including sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307(d). 

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Under the first Shedden element, there must be evidence of a current hearing loss disability.  In this regard, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Hensley, 5 Vet. App. at 159.

The Board is satisfied with the evidence of a current disability.  A June 2010 VA audiological examination reflects an audiogram showing puretone thresholds, in decibels, as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
35
50

This audiogram establishes the presence of a current right ear hearing loss disability as defined under VA law.  See 38 C.F.R. § 3.385.

The Board finds that the Veteran's service treatment records place the evidence at least in equipoise with respect to whether a right ear hearing loss disability was incurred in active service.  In this regard, a June 2003 entrance examination reflects puretone thresholds for the right ear, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
15
20

This audiogram shows that the Veteran's right ear hearing was essentially normal at entrance, with some hearing loss at 2000 Hertz.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 159.

During the Veteran's period of active duty from July 2003 to May 2004, he served as an infantryman, a military occupational specialty (MOS) associated with hazardous noise exposure.  See VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  Thus, the Board finds that the Veteran was exposed to hazardous noise during this period of active service.  A separation examination is not of record for this period of active service. 

A September 2005 entrance examination report reflects puretone thresholds for the right ear, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
20
35

This audiogram shows that the Veteran had some hearing loss in the right ear a little over a year after he separated from his previous period of active service, although it was not severe enough to be disabling.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 157.

During this most recent period of active service, from October 2005 to August 2007, the Veteran served under combat conditions, as evidenced by the receipt of a combat infantry badge and two purple hearts.  See VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 (2000); see also Manual of Military Decorations and Awards (Department of Defense, September 1996).  

A June 2006 service treatment record reflects that the Veteran sustained some trauma to his ears when his convoy was impacted by an improvised explosive device (IED).  Specifically, the Veteran had small superficial hemorrhage to the surface of the right tympanic membrane, for which service connection has already been established. 

In a June 2007 post-deployment health assessment form, the Veteran indicated that he developed ringing in the ears during deployment which continued to be present.  Service connection has already been established for tinnitus or ringing in the ears. 

A July 2007 separation audiogram reflects puretone thresholds for the right ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
30
40

This audiogram shows that the Veteran had developed a right ear hearing loss disability by the time of his separation examination in July 2007.

A July 2007 line of duty determination reflects that the Veteran sustained hearing loss in the line of duty, as indicated by comparing the Veteran's post-deployment audiogram with his pre-deployment audiogram.  It was noted that the Veteran had significant noise exposure while serving in Iraq from 2005 to 2007. 

The Board notes that an October 2007 post-service VA examination report reflects improved hearing in the right ear as compared to his July 2007 separation examination.  Specifically, this examination report shows puretone thresholds for the right ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
15
35

The Veteran's puretone thresholds reflected in the October 2007 VA examination report, while evidencing some hearing loss, were not severe enough to meet the criteria for a disability under VA law.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 157.

However, less than six months later, a March 2008 VA treatment record shows that the Veteran's right ear hearing loss was severe enough to be considered disabling under VA law.  This treatment record reflects puretone thresholds for the right ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
35
25
45

The March 2008 VA treatment record shows that the Veteran had a current hearing loss disability in the right ear.  See id.  

In reviewing the evidence of record, the Board finds that the Veteran entered active service in July 2003 with essentially normal hearing in the right ear.  Moreover, the Board finds that the Veteran was exposed to hazardous noise in service and sustained trauma to the right ear as shown by the evidence discussed above.  Thus, based on the Veteran's decline in right ear hearing during his most recent period of active service, his MOS as an infantryman and combat exposure, the June 2006 service treatment record documenting an injury to the right tympanic membrane, the June 2007 health assessment form indicating that the Veteran developed ringing in the ears during deployment, and the July 2007 finding that the Veteran's hearing loss was incurred in the line of duty, the Board finds that the evidence is at least in equipoise with respect to whether a right ear hearing loss disability was incurred in active service.  

As such, the Board finds that the evidence is at least in equipoise with respect to the Veteran's service connection claim for a right ear hearing loss disability.  Consequently, the benefit-of-the-doubt rule applies, and service connection for a right ear hearing loss disability is granted.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a right ear hearing loss disability is granted. 


REMAND

The Board finds that further development is warranted with respect to the Veteran's service connection claims for a left ear hearing loss disability and disabilities of the bilateral feet. 

Regarding the Veteran's claim for a left ear hearing loss disability, the Board finds that while service connection may possibly be granted based on aggravation of a pre-existing disability, service connection may also possibly be granted on a more favorable basis if it can be shown that a left ear hearing loss disability was incurred during a prior period of active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection based on aggravation of a pre-existing disability is a lesser benefit than service connection based on a disability found to be incurred in active service.  In the former case, where service connection is based on a pre-existing disability found to have been aggravated by service, the rating for that disability will reflect only the degree of disability over and above the degree existing at the time of entrance into active service.  See 38 C.F.R. §§ 3.322, 4.22 (2010).  Thus, a more favorable outcome is possible if it can be established that the Veteran's left ear hearing loss was incurred in active service.  

In order to determine whether the Veteran's left ear hearing loss was incurred during a period of active service, additional service treatment records must be obtained.  In this regard, the Veteran served on active duty as an infantryman from September 1983 to July 1986.  Service treatment records from this period of active service are not in the claims file and there is no indication as to whether the RO attempted to obtain these records.  On remand, the agency of original jurisdiction (AOJ) should make every effort to secure these records and associate them with the file.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Then, the AOJ should readjudicate the left ear hearing loss claim and consider whether left ear hearing loss was incurred in or aggravated by active service.  

With respect to the Veteran's service connection claims for disabilities of the bilateral feet, the Board finds that further development is warranted to determine whether disabilities of the feet were incurred in or aggravated by active service.  In this regard, a June 2002 National Guard examination report reflects that the Veteran was found to have mild, asymptomatic pes planus or flat feet.  The Veteran also reported having bilateral bunions in the June 2003 entrance examination.  In an October 2005 service treatment record, the Veteran reported a three-week history of bilateral foot pain that originated in the arches and radiated to the shins and eventually lead to numbness in the feet.  The Veteran described the pain as being a 9 out of 10 in terms of severity.  He denied any injury.  The Veteran was diagnosed with possible plantar fasciitis of the bilateral feet and ordered not to run for a week.  A December 2005 service treatment record likewise reflects that in early October 2005 the Veteran started experiencing pain in the arch region of the feet due to road marches and running during army physical fitness tests (APFT).  The pain seemed to get progressively worse as the distances became longer and more weight was added.  The Veteran stated that the pain progressed into his shins and calves and that he currently had numbness in the feet.  In a June 2007 post-deployment health assessment form, the Veteran indicated that he developed numbness in the feet during deployment which continued to be present.  At the October 2007 VA examination, the Veteran reported that his feet were no longer painful, but they would feel stiff and lock on occasion.  Moreover, he experienced numbness of the feet after driving for an hour.  He was diagnosed with bilateral pes planus with moderate degenerative changes (as shown by X-ray studies) and associated bunion formation.  

Based on the foregoing evidence, the Board finds that a VA examination is warranted to determine whether disabilities of the bilateral feet, to include pes planus, hallux valgus or bunion deformities, plantar fasciitis, and/or degenerative changes were incurred in active service or aggravated by active service beyond the natural progression of these conditions.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.306, 3.326(a) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should make every effort to obtain the Veteran's service treatment records for his period of active service from September 1983 to July 1986 and associate them with the file.  All efforts to obtain these records must be fully documented and associated with the claims file.  If the AOJ is unable to obtain these records and concludes that further efforts to obtain them would be futile, the Veteran should be notified of this fact and a copy of such notice associated with the claims file. 

2. The AOJ should schedule the Veteran for an examination to assess the nature and etiology of the Veteran's disabilities of the bilateral feet.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file (to include his service dates) has been reviewed.  

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran's disabilities of the feet, to include pes planus, hallux valgus, plantar fasciitis, and/or degenerative changes were at least as likely as not (i.e., to at least a 50:50 degree of probability) are related to a disease or injury in active service or were permanently aggravated beyond the natural progress of the conditions as a result of active service, or whether such a relationship unlikely (i.e., less than a 50:50 degree of probability).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

If the examiner is not able to provide an opinion without resorting to speculation, the examiner must state the reasons why such an opinion cannot be rendered.

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claims for a left ear hearing loss disability and disabilities of the bilateral feet on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


